Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 21,
“a sensor assembly including one or more sensors to gather information about the target insertion site in   the blood vessel of a subject, wherein the sensor assembly is in a fixed relation to the target insertion site or to the end-effector; 
a controller in communication with the one or more sensors and the robotic positioning system, wherein the controller is programmed to receive and process the information from the one or more sensors about the target insertion site in the blood vessel and to autonomously direct the end- effector into the blood vessel at the target insertion site based on the information received from the one or more sensors,
wherein the information about the target insertion site comprises three-dimensional coordinates and orientation of the blood vessel”

Claim 28.
“a sensor assembly including one or more sensors to gather information about a target insertion site in a blood vessel of a subject; and
a holding tool being configured to hold an end-effector for insertion into the blood vessel: and
wherein the sensor assembly is configured to be maintained in a fixed relation to the target insertion site or to the end-effector, and
wherein the end-effector is directed into the blood vessel at the target insertion site based on the information received from the one or more sensors , and
wherein the information about the target insertion site comprises three-dimensional coordinates and orientation of the blood vessel”

Claim 34,
“a holding tool being configured to hold an end-effector for insertion into the a blood vessel of the one or more blood vessels; 
a controller in communication with the one or more sensors, wherein the controller is programmed to receive and process the information from the one or more sensors about the one or more insertion sites and to select a target insertion site at a target blood vessel based on the information from the one or more sensors such that the end-effector is directed into the target blood vessel at the target insertion site,
wherein the sensor assembly is configured to be maintained in a fixed relation to the target insertion site or to the end-effector, and
wherein the information about the one or more insertion sites comprises three- dimensional coordinates and orientation of the one or more blood vessels”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793